Exhibit (32) CERTIFICATION OF PERIODIC REPORT I, Preston D. Pinkett III, the Chief Executive Officer and President of City National Bancshares Corporation(the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: the Annual Report on Form 10-Kof the Company for the year ended December 31, 2010 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 4, 2011 /s/ Preston D. Pinkett III (Signature) Chief Executive Officer and President CERTIFICATION OF PERIODIC REPORT I, Edward R. Wright, the Chief Financial Officer and Senior Vice President of City National Bancshares Corporation(the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: the Annual Report on Form 10-Kof the Company for the year ended December 31, 2010 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 4, 2011 /s/ Edward R. Wright (Signature) Edward R. Wright Chief Financial Officer and Senior Vice President 9
